IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: M.X.O., A MINOR                    : No. 342 WAL 2015
                                          :
                                          :
PETITION OF: T.A., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: A.M.O., A MINOR                    : No. 343 WAL 2015
                                          :
                                          :
PETITION OF: T.A., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.